Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
Priority
This application has a prior filed provisional application filed on 3/11/2020 
Information Disclosure Statement
The information disclosure submitted on 7/14/2021 was filed after the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 9 and 17 are amended. Claims 6, 8,14,16,22 and 24 are cancelled. Claims 1-5, 7, 9-13, 15, 17-21 and 23 are presented for examination. 
Response to Arguments
Applicant arguments filed on 5/4/2021 have been reviewed. Following are the response to arguments: 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5, 7, 9-13, 15, 17-21 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Dietz ( US Pub: 20190028696) and further in view of Lovitt ( US Pat 10595149)  

Regarding claim 1, Dietz teaches a computer-implemented method, executed on a computing device, comprising: obtaining calibration information for a three-dimensional space incorporating an ambient cooperative intelligence (ACI) system, wherein the ACI system includes a video recording subsystem ( video, Para 0045) , wherein the calibration information from the video recording subsystem includes a three-dimensional model of at least a portion of the three- dimensional space ( visual mapping includes calibration information, Para 0057, 0077, 0050) , wherein the three-dimensional model is configured to define at least one of one or more stationary objects within the three-dimensional space and one or more interaction zones within the three-dimensional space ( 3d space includes zone  ( which includes stationary object, Fig 3), Para 0038-0043, 0077) , wherein the at least one of the one or more stationary objects within the three-dimensional space is defined by accessing an object datasource, ( zone information is pre-stored, Para 0050, 0056-0057)  wherein the one or more interaction zones within the three- dimensional space includes an examination zone proximate the at least one of the one or more stationary objects within the three-dimensional space ( fig 5b, Fig 7); processing the calibration information to calibrate the ACI system based upon, at least in part, the video recording subsystem ( calibration based on the camera, Claim 18; Para 0079-0080) ; and steering one or more audio recording beams within the three-dimensional space based upon, at least in part, the at least one of the one or more stationary objects within the three-dimensional space and the examination zone proximate the at least one of the one or more stationary objects within the three- dimensional space of the three-dimensional model obtained from f the calibration information by the video recording subsystem ( beam steering towards the zone, Para 0069-0075, Fig 9) 
Although Dietz teaches the concept of system which includes the video recording system it does not explicitly teaches ACI system and steering one or more beams based on the objects moved 

However Lovitt teaches ACI system ( collecting all the information in the environment, Col 18, line 47-67, Fig 6-9; ambient data, Col 12 line 32-45) ; and steering one or more beams based on the objects moved ( based on the location where the user moved, steer the beams, Col 4, line 15-25( video/3d location cameras) , Col 8, line 25-45) ; steer the beams based on the location of the user, Col 13, line 55-67; Col 14, line 1-67) 
It would have been obvious having the teachings of Dietz to further include the concepts of Lovitt before effective filing date to get all the sensitive data and  to provide a clear and intelligible audio signal to the user. The audio beam may be a focused region to which a microphone is directed in order to capture audio signals ( Col 1, line 28-45, Lovitt) 


Regarding claim 2, Lovitt as above in claim 1, teaches  wherein the calibration information is obtained from an ACI calibration platform  (ambient intelligence system, Fig 4-9, Lovitt ) 

Regarding claim 3, Dietz as above in claim 1, teaches  wherein the calibration information includes one or more audio calibration signals (audio calibration, Para 0072-0077) 
Regarding claim 4, Dietz as above in claim 3, teaches  the one or more audio calibration signals includes one or more of: a noise signal; a sinusoid signal; and a multi-frequency signal ( Para 0074) 
Regarding claim 5, Dietz as above in claim 3, teat  wherein the one or more audio calibration signals are utilized, in whole or in part, to calibrate one or more audio acquisition devices within the three-dimensional space ( audio calibration, Para 0072-0079) 
Regarding claim 7, Dietz as above in claim 6, teaches  wherein the three-dimensional model is configured to define at least one of: 62H&K Docket No.: 119482.00xxx/19-0039-US-ORG2Holland & Knight LLP Assignee: Nuance Communications, Inc.10 St. James Avenue Inventor: Sharma et al.Boston, MA 02116-3889 one or more subspaces within the three-dimensional space; one or more features within the three-dimensional space; and one or more noise sources within the three-dimensional space ( 3d zones ( volumes boxes), Para 0038) 

Regarding claim 9, arguments analogous to claim 1, are applicable. In addition  A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations as in claim 1 ( processing units, Para 0020, Fig 1) 

Regarding claim 10, arguments analogous to claim 2, are applicable 
Regarding claim 11, arguments analogous to claim 3, are applicable 
Regarding claim 12, arguments analogous to claim 4, are applicable 
Regarding claim 13, arguments analogous to claim 5, are applicable 
Regarding claim 15, arguments analogous to claim 7, are applicable. 
Regarding claim 17, arguments analogous to claim 1, are applicable. 
Regarding claim 18, arguments analogous to claim 2, are applicable 
Regarding claim 19, arguments analogous to claim 3, are applicable 
Regarding claim 20, arguments analogous to claim 4, are applicable 
Regarding claim 21, arguments analogous to claim 5, are applicable 
Regarding claim 23, arguments analogous to claim 7, are applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674